 
 
EXHIBIT 10.4

 
April 7, 2009


 
John L. Castiglione, President
 
ubroadcast, inc.
 
1666 Garnet Avenue
 
Suite 312
 
San Diego, California 92109

 
              Re:        Legal Services

 
Dear John:

 
              This will memorialize our oral agreement whereby we agreed to
perform $70,000 in legal services on behalf of ubroadcast, inc., in
consideration of 3,000,000 restricted shares of common stock. It is further our
agreement that this agreement is to cover legal services through March 31, 2010.

 
              Should the foregoing accurately reflect our agreement, you need
not respond to this letter.

 
              Thank you for the opportunity to be of service.

 
                                                                                      Sincerely,

 
                                                                                      /s/
ERIC NEWLAN
 
                                                                                      Eric
Newlan
 
EN/akh
 